Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 1 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              1
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 2 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              2
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 3 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              3
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 4 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              4
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 5 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              5
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 6 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              6
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 7 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              7
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 8 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              8
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 9 of 10




                                                                   ATTACHMENT F
                                                                         OSUMF
                                                                              9
Case 1:18-cv-02320-RM-NYW Document 76-6 Filed 10/18/19 USDC Colorado Page 10 of 10




                                                                    ATTACHMENT F
                                                                          OSUMF
                                                                              10
